Citation Nr: 0800114	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-04 318 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for skin disease, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for anxiety or nerves.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for bilateral knee 
disabilities, described as osteoarthritis.

7  Entitlement to service connection for headaches, claimed 
as secondary to PTSD.

8  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

9  Entitlement to service connection for coronary artery 
disease, claimed as secondary to PTSD.

10 Entitlement to service connection for erectile 
dysfunction, claimed as secondary to PTSD.



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Jackson, Mississippi 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a February 2004 rating decision, 
the RO denied service connection for hearing loss, skin 
disease, PTSD, and anxiety or nerves.  In a March 2006 rating 
decision, the RO denied service connection for depression, 
osteoarthritis of the knees, headaches, hypertension, 
coronary artery disease, and erectile dysfunction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand the case for additional development of 
evidence relevant to the claims on appeal.  The veteran 
contends that he has bilateral hearing loss that developed as 
a result of prolonged exposure to artillery noise during 
service.  No hearing loss was found at the time of the 
veteran's separation from service.  In 2005, a VA 
practitioner found that the veteran had bilateral 
sensorineural hearing loss.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
for hearing loss is regulated at 38 C.F.R. § 3.385, which 
specifies the minimum levels of hearing impairment, as 
measured in audiometric testing, that are considered a 
disability for VA benefits purposes.  In Hensley v. Brown, 5 
Vet. App. 155 (1993), the United States Court of Appeals for 
Veterans Claims (Court) noted that 38 C.F.R. § 3.385, "does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service."  
5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran asserts that his current hearing loss is 
attributable to noise exposure during service.  No audiology 
professional, however, has provided any opinion regarding the 
likely etiology of the veteran's hearing loss.  The Board 
will remand the hearing loss claim for a VA audiology 
examination, with audiometric testing, review of the 
veteran's claims file, and an opinion as to whether it is at 
least as likely as not that the veteran's current hearing 
loss developed as a result of his noise exposure during 
service.  38 C.F.R. § 3.159(c)(4).  

The veteran contends that he has a recurrent skin disorder 
that began during or soon after service.  He asserts that the 
disorder may have resulted from exposure during his Vietnam 
service to herbicides such as Agent Orange.  Under certain 
circumstances, service connection for specific diseases may 
be presumed if a veteran was exposed during service to 
certain herbicides, including Agent Orange. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2007).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
Service medical records show that the veteran served in 
Vietnam from September 1969 to October 1970.  The veteran is 
presumed to have been exposed to an herbicide agent during 
that service.

The skin disorders for which service connection may be 
presumed if a veteran was exposed an herbicide agent are 
chloracne, other acneform disease consistent with chloracne, 
and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  Service 
connection for any of those skin disorders will be presumed 
if the condition becomes manifest to a degree of 10 percent 
disabling or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In the case of other skin disorders, which are not subject to 
a presumption of service connection based on herbicide 
exposure, service connection may be established by direct 
evidence that the disorder was incurred or aggravated in 
service, or direct evidence that the condition developed as a 
result of herbicide exposure during service.

The veteran's service medical records show outpatient 
treatment for poison ivy in May 1969, before the veteran went 
to Vietnam, and show excision of a sebaceous cyst on the left 
cheek in June 1970, while he was in Vietnam.  The veteran has 
reported that he received private medical treatment for skin 
problems soon after separation from service, as early as 
1971.  He states that he received this treatment from his 
family physician, Dr. Tony Simpson.  Records of that 
treatment are not associated with the veteran's claims file.  
On remand, the veteran should be asked to provide address 
information for Dr. Simpson, and the RO should request the 
doctor's records of treatment of the veteran.  A few post-
service medical records note skin problems, but the diagnosis 
of any ongoing skin disorder is not clear.  The veteran 
should receive a VA medical examination to address the 
diagnoses and likely etiologies of any current skin 
disorders.  38 C.F.R. § 3.159(c)(4).  

The veteran contends that he has had mental disorders since 
separation from service.  He has had VA and private mental 
health consultations and treatment during a number of periods 
from 1982 forward.  The records of such VA consultations and 
treatment show diagnoses of PTSD, anxiety, and depression.  
Mental health practitioners who have diagnosed anxiety and/or 
depression have not addressed the question as to whether such 
current disorders are causally related to the veteran's 
service.

Practitioners have related the veteran's PTSD to traumatic 
events during his service.  PTSD is a psychiatric disorder 
that develops as a result of traumatic experience.  It is 
possible for service connection to be established for PTSD 
that becomes manifest after separation from service.  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  If the veteran did not engage in combat with 
the enemy, his lay testimony, by itself, is not enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The limited military records associated with the veteran's 
claims file do not document that he engaged in combat with 
the enemy.  The RO should request a search of military 
records to attempt to verify the in-service stressors that 
the veteran has reported.  The veteran should also receive a 
VA psychiatric examination, with a review of his file by the 
examiner.  The examiner should be asked to provide opinions 
as to whether the veteran's PTSD is related to a stressor 
that has been verified, and whether any current anxiety or 
depression is causally related to service.

The veteran contends that he had knee problems in service 
that continued after service.  He had outpatient treatment 
during service in January 1970 for a knee injury.  The 
treatment record did not specify which knee was injured.  The 
veteran reports that his family physician, Dr. Simpson, 
treated him for knee problems soon after separation from 
service.  The veteran indicates that he had left knee surgery 
in 1980, performed by Dr. Mitchell Mathes of the Tupelo 
Orthopedic Group.  Recent medical records show osteoarthritis 
in both of the veteran's knees.  Certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
The Board will remand the issue for the RO to seek treatment 
records from Drs. Simpson and Mathes.  The veteran should 
also receive a VA examination, with a review of his file, and 
an opinion as to the likely etiology of current disability of 
the knees.  38 C.F.R. § 3.159(c)(4).  

The veteran claims that several current disorders, 
specifically, headaches, hypertension, coronary artery 
disease, and erectile dysfunction, have each resulted from 
his PTSD.  Service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
The veteran reports that physicians have told him that these 
conditions might be caused by his PTSD.  The veteran's 
service medical records contains reports of headaches and of 
chest pain.  Post-service medical records contain reports of 
headaches and erectile dysfunction, and diagnoses of 
hypertension and coronary artery disease.  The assembled 
medical records do not contain any opinion linking headaches, 
hypertension, coronary artery disease, or erectile 
dysfunction to the veteran's service or to PTSD.  The Board 
points out that the claim of service connection for PTSD is 
being developed.  VA medical examinations performed on remand 
should include consideration of those disorders, with 
opinions as to the likely etiology of each.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
as much address information as possible 
for Dr. Tony Simpson, the family physician 
he saw during the years immediately 
following service, and Dr. Mitchell Mathes 
of the Tupelo Orthopedic Group, who 
performed surgery on the veteran's left 
knee in 1980.

2.  The RO should request records of Dr. 
Simpson's treatment of the veteran, from 
November 1970 forward, and of treatment of 
the veteran by Dr. Mathes and the Tupelo 
Orthopedic Group, from 1979 forward.  The 
RO should document in the veteran's claims 
file all attempts to obtain those records, 
including any negative responses, and 
should associate with the claims file all 
records that are received.

3.  The RO should request from the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) a search of military unit 
records for documentation of the stressor 
events that the veteran has reported, 
including: 1) an attack, with casualties, 
on the veteran's base in September or 
October 1969; 2) recovery by 
servicemembers of the bodies of civilian 
workers whose jeep was struck by an RPG; 
3) rescue of servicemembers who came under 
attack in a village; and 4) discovery by 
servicemembers of the killing of nuns and 
orphans in an orphanage.  If additional 
identifying details are needed to request 
a records search, the RO should ask the 
veteran to supply the needed information.

4.  The RO should schedule the veteran for 
a VA audiology examination to address the 
likely etiology of current hearing loss.  
The examiner must be provided with the 
veteran's claims file for review.  
Audiometric testing should be performed, 
and the results should be reported.  After 
examining the veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's hearing 
loss is causally related to service.

5.  The RO should schedule the veteran for 
a VA psychiatric examination to address 
the likely etiology of the veteran's 
current psychiatric disorders, including 
PTSD, anxiety, and depression.  The 
examiner must be provided with the 
veteran's claims file for review.  

Based on the examination and review of the 
claims folder, the examiner should address 
the following:  

(a)  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

(b).  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not that any currently 
demonstrated psychiatric disorder, 
other than PTSD, is related to the 
veteran's military service.   

6.  The RO should schedule the veteran for 
a VA medical examination to address the 
diagnoses and likely etiology of any 
current disorders of the skin and knees, 
and of any headaches, hypertension, 
coronary artery disease, and erectile 
dysfunction.  The examiner must be 
provided with the veteran's claims file 
for review.  After examining the veteran 
and reviewing the claims file, the 
examiner should provide diagnoses and 
opinions as follows:

(a).  The examiner should provide 
diagnoses for each current chronic or 
recurring skin disorder.  
In particular, the examiner should 
indicate whether any existing 
disorder can be diagnosed as 
chloracne, other acneform disease 
consistent with chloracne, or 
porphyria cutanea tarda.

(b).  For each existing skin 
disorder, for arthritis and any other 
disability affecting either knee, and 
for headaches, hypertension, coronary 
artery disease, and erectile 
dysfunction, the examiner should 
express an opinion as to whether it 
is at least as likely as not that the 
disorder began during service, or is 
otherwise causally related to 
service.

(c).  For headaches, hypertension, 
coronary artery disease, and erectile 
dysfunction, the examiner should 
express an opinion as to whether it 
is at least as likely as not that the 
disorder is proximately due to or the 
result of the veteran's PTSD.

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



